IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0088
                              Filed March 22, 2017


IN THE INTEREST OF K.G.,
Minor child,

V.G., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Nancy A.S. Trotter, Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary K. Wickman, Assistant

Attorney General, for appellee State.

       Erin M. Hardisty of Youth Law Center, Des Moines, guardian ad litem for

minor child.



       Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                             2


VOGEL, Judge.

       A mother appeals the termination of her parental rights to her child.

Finding the State carried its burden of proof by clear and convincing evidence,

we affirm.1

       The child, K.G., born 2015, came to the attention of the Iowa Department

of Human Services (DHS) after testing positive for oxycodone at birth.                 The

mother admitted to using methamphetamine and oxycodone during the

pregnancy. K.G. was removed in April 2015 and placed in foster care. In May,

K.G. was adjudicated a child in need of assistance.

       After a termination hearing held over multiple days, the district court

terminated the mother’s parental rights under Iowa Code section 232.116(1)(h)

(2016). The mother appeals, asserting the State failed to establish the grounds

for termination by clear and convincing evidence, termination was not in the best

interests of the child, and exceptions to termination are present.

       We review the termination of parental rights de novo, giving weight to the

factual findings of the district court while not being bound by them. In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014).

       The record establishes the mother has failed to abstain from the use of

illegal substances and the child cannot be safely returned to her care without the

risk of adjudicatory harm.       See Iowa Code § 232.116(1)(h)(4).            Initially, the

mother was open to services offered by DHS, though she tested positive for

illegal substances while receiving substance-abuse treatment in the months


1
  The father’s parental rights were also terminated, but after initially appealing, he later
dismissed his appeal.
                                         3


following removal. In October 2015, the mother became resistant to services

after admitting to taking Percocet without a prescription. Throughout late 2015

and early 2016, the mother missed numerous drug screens and scheduled

substance-abuse evaluations. The mother began sporadically missing visitation

appointments, missed medical appointments for the child, and became

inconsistent in her contact with DHS and the child’s foster parents. She also lost

her job and was not maintaining a permanent home. In September 2016, the

mother again tested positive for methamphetamine and amphetamines. Based

on the record before us, we agree with the district court’s conclusion the State

proved by clear and convincing evidence the children could not be safely

returned to the mother. See Iowa Code § 232.116(1)(h)(4).

       The mother also claims termination was not in the best interests of the

child under Iowa Code section 232.116(2). In determining termination was in the

best interests of the child, the district court stated: “[The child] is approximately

20 months old. The Child Welfare case has been open his entire life. It needs to

end. He needs certainty and permanency and safety and stability that cannot be

provided by his biological parents.” “[W]e cannot deprive a child of permanency

after the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.” In re P.L., 778 N.W.2d 33, 41 (Iowa 2010). We agree it was

in the child’s best interest to terminate the mother’s parental rights and nothing

militated against termination. See Iowa Code § 232.116(2), (3).

       We agree the State proved by clear and convincing evidence the mother’s

parental rights should be terminated under section 232.116(1)(h). We also agree
                                          4


with the district court that termination is in the child’s best interests. We therefore

affirm the termination of the mother’s parental rights.

       AFFIRMED.